Landon, J.,
(dissenting.) . Conceding that a broker who merely solicits insurance risks from the property owners, and procures the company to accept them, is not the agent of the company, and that notice to him of additional insurance is not notice to the company, I nevertheless think that the evidence in this case tended to show that Strecker occupied to MacDonald & Van Allstyne, who were the authorized agents of the defendant, such a relation, and was so far in their employment, and represented them, that notice to him was given to and received by him in his capacity as their representative. The effect of that evidence should have been passed upon by the jury. It is not clear to my mind that Strecker was any broker at all. He solicited insurance solely in the interest of the firm of MacDonald & Van Allstyne, was in their employment, had a desk in their office, and the measure of his pay depended upon the amount of the business he brought in. He did business in the agent’s office exclusively for them. The plaintiff offered to prove, but was not permitted, that MacDonald & Van Allstyne did a considerable part of their business by the hand and help of their employes. Their firm, so far as the plaintiff and others dealing with it were concerned, consisted of those who, with the consent and under the employment of MacDonald & Van All-styne, occupied the office, and attended to the business which came within the scope of the agency which the defendant had intrusted to them. I advise reversal.